Citation Nr: 0812059	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-24 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  A list of his medals and decorations includes the 
Combat Infantryman's Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case was the subject of a January 2008 hearing before 
the undersigned. 

In an August 2005 VA Form 9, the veteran contended not only 
that his left knee disability was incurred during active 
service, but also that "the severity of the left knee has 
now also affected my right knee."  The medical evidence of 
record shows that the veteran currently has a right knee 
disability.  The matter of entitlement to service connection 
for a right knee disability is referred to the RO for 
appropriate action.

Also, in a September 2007 VA examination report, a VA 
psychiatric examiner opined that the veteran was not able to 
maintain or obtain any gainful employment.  From a reading of 
the report, it appears that this assessment was based in 
significant part on impairment due to the veteran's service-
connected post-traumatic stress disorder (PTSD).  
Accordingly, the issue of entitlement to entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

At his January 2008 Board hearing, the veteran identified 
additional records private treatment of the left knee as well 
as records from the Panama City VA Medical Center (VAMC), 
dating from approximately 1980 forward, that have not been 
obtained and associated with the claims file.  The Board 
finds that a remand of this case is warranted, so that the RO 
can ensure that all relevant identified VA and non-VA 
treatment records are sought.  See 38 U.S.C.A. § 5103A(b)-
(c); 38 C.F.R. § 3.159(c)(1)-(2).  Indeed, it is essential 
that any outstanding VA treatment or hospitalization records 
be obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Additionally, the record contains service medical records 
showing an in-service August 1967 injury of the left knee; 
the veteran's testimony as to continuity of symptomatology of 
the left knee since service; and a January 2008 private 
physician's opinion that the veteran's current left knee 
disability is related to his in-service injury.  The veteran 
should therefore be provided a VA examination in order to 
obtain an opinion based on all pertinent evidence of record 
as to whether the veteran's left knee disability began during 
service or is related to any incident of service.  See 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
names and addresses of all providers, VA 
and private, of medical treatment for his 
left knee disability from the date of his 
discharge from service forward.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include recent 
records of private treatment with 
orthopaedic surgeon S.E. Goodwiller, M.D. 
(see recently January 2008 record of 
treatment with Dr. Goodwiller); records of 
private treatment and surgery conducted by 
Dr. Duggal, of Panama City, of the 
veteran's left knee dated from April 2007 
forward (see January Board Hearing 
Transcript (Tr.) at pages 8-9); records of 
treatment of the left knee at the Panama 
City VAMC from approximately 1980 forward 
(Tr. at 11-12); records of treatment and 
surgery of the left knee with M.D. Shaieb, 
M.D., in the year 2001 (see recently 
received private treatment records); and 
any other relevant identified records of 
treatment or surgery with Drs. Shaieb and 
Talkington from approximately the middle-
1980s forward (Tr. at 8).

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of determining 
the nature and etiology of his current left 
knee disability.  The RO should send the 
claims file to the examiner for review, and 
the clinician should indicate that the 
claims file was reviewed, to include an 
August 1967 service medical record stating 
that the veteran had a swollen and tender 
left knee after falling while evacuating a 
guard tower; a June 1969 service separation 
examination indicating that the veteran had 
recurrent pains in the left knee for 2 
years, but also indicating a normal clinical 
evaluation of the lower extremities, and 
stating with regard to the left knee, "no 
swelling.  OK now.";  an August 1977 reserve 
duty examination report indicating that 
clinical evaluation of the lower extremities 
was normal; post-service records of surgery 
and treatment; and, a January 2008 opinion 
from Dr. S.E. Goodwiller.
 
For the veteran's left knee, the examiner 
should describe the nature of the veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the current left knee disability began 
during service or is related to any 
incident of service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

